•      I
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

                                                                                                                9 2019
                                          UNITED STATES DISTRICT Cou T                                      _____
                                                                                                          CLERK   us DISTRICT COURT
                                                                                                                                       II
                                                SOUTHERN DISTRICT OF CALIFORNIA                       ~~UTHERN !JISTRICT OF CALIFORNl1\ i

                   UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL--CASE-~Q§_F'Jd~_j
                                                                        (For Revocation of Probation or Supervised Release)
                                     v.                                 (For Offenses Committed On or After November l, 1987)
              VALENTIN RODRIGUEZ-BELTRAN (2)
                                                                            Case Number:       3:10-CR-02303-LAB

                                                                        LynnHBall
                                                                        Defendant's Attorney
REGISTRATION NO.                     20454-298
o-
THE DEFENDANT:
 IZI       admitted guilt to violation of allegation(s) No.     1,2 and 4

D          was found guilty in violation of allegation(s) No.
                                                                ~~~~~~~~~~~~~
                                                                                                        after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                         Nature of Violation
                                          nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
                    1                     Control Act)
                   2,4                    nv6, Unauthorized travel out of district




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                        HON. LARRY             AN BURNS
                                                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                  3: 1O-CR-02303-LAB
,     I

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                   VALENTIN RODRIGUEZ-BELTRAN (2)                                           Judgment - Page 2 of 4
CASE NUMBER:                 3: 10-CR-02303-LAB

                                                    IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      TIME SERVED




    D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant shall surrender to the United States Marshal for this district:
          D    at                              A.M.
          D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on


    at    ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 1O-CR-02303-LAB
